DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regards to claims 1 and 11, the limitation that states, “at least one action performed by said person at said physical establishment , said data combining being independent of location data from said electronic device of said person.” The Examiner is unsure how you can detect that a person is at a physical establishment, but the combining being independent of location data. How are you able to correlate that person is at a physical establishment but then not use said location information to determine that you need to combine the information, since the combining only happens if the user is at the physical location. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1, 2, 4-9, 11-16, 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1 and 11
 	a transaction data collection entity configured to receive data concerning at least one action performed by said person at said physical establishment, and a data integration entity configured to combine said person’s unique web analytics identifier with said data concerning at least one action performed by said person at said physical establishment , said data combining being independent of location data from said electronic device of said person. 
 		The limitations of independent claim 1 an 11 as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing marketing or sales activities or behaviors comprising collecting information, analyzing the information, combining information. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims computer implemented system and electronic device. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of obtaining, collecting analyzing and combining data ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of computer implemented system and electronic device, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective

 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from page 4 lines 19-22) of the applicant’s specification for example, “The electronic device may be any mobile or non-mobile device that is capable of
20 communicating via a communication network, such as a mobile telephone or smartphone,
media player, Personal Communications System (PCS) terminal, Personal Data Assistant
(PDA), laptop computer or palmtop receiver or any other hand-held or non-portable,
wireless or wired personal communication device (PCD).”

Claims 1 and 11
a data acquiring entity configured to obtain a unique web analytics identifier from an electronic device of said person, 	
            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2 -10 and 12-21 appear to merely further limit the abstract idea by limiting further limiting the types of the data.	As such, the analysis of dependent claims 2 -10 and 12-21 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Furthermore in regards to claim 21 is rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.  The claim does not fall within one of the four statutory categories because they are directed to a signal per se. Claim 21 is drawn to a computer readable medium or carrier wave. However, the computer readable medium or carrier wave, in accordance with a broadest reasonable interpretation, may be interpreted as being drawn to a 1-21 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 10, 11, 12, 16, 18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs et al. (US 2014/0316848)

 	Claims 1 and 11:  Fuchs discloses computer-implemented system configured to enable data concerning a person’s online behaviour to be combined with data concerning at least one action performed by said person at a physical establishment characterized in that wherein said system comprises: 	a data acquiring entity (applicant’s spec defines this as a website or person) configured to obtain a unique web analytics identifier from an electronic device of said person,(see for example [0019], a cookie used to track online activity on a website,  with a unique identifier) 	 a transaction data collection entity configured to receive data concerning at least one action performed by said person at said physical establishment, and a data integration entity (see for example [0021, 0022, 0029, 0039, discloses shopping patterns of uniquely identified consumers and their environment and allows for the possibility to merge collected in-store browsing(e.g. an action performed at physical location) data with web browsing data to generate a collective report that provides an understanding of the consumer's behavior across the two channels (i.e., virtual v. physical).)

 	Claims 2, 12: Fuchs discloses computer-implemented system and method according to claims 1 and 11, wherein said data acquiring entity is configured to obtain said unique web analytics identifier from said electronic device of said person when said person is at said physical establishment. [0021, 0022, 0029, 0039]
  	
 	Claims 6, 16: Fuchs discloses computer-implemented system and method according to claims 1 and 11, wherein said data acquiring entity is also configured to obtain data concerning said person’s online behaviour from a web analytics company. [0020, 0029]
  	
 	Claims 8, 18: Fuchs discloses computer-implemented system according to, claims 6 and 16, wherein it comprises data storage means and/or transmission means configured to transmit information related to said person’s online behaviour to at least one of the following: said electronic device of said person, one or more components of said system, receiving means located remotely to said system. [0020, 0029]

 
 	Claims 10 and 20: Fuchs discloses computer-implemented system according to claim 1 and 11, wherein said data concerning at least one action performed by said person at said physical establishment includes at least one of the following: sales information, service information, arrival time, waiting time, information presented to said person demonstrations given to said person employee identification, customer satisfaction information, transaction time, notice of failure to come to a scheduled meeting, information provided by a person when making an appointment. [0069]

 	Claim 21: Fuchs discloses computer program product, wherein it comprises a computer program containing computer program code means arranged to cause a computer or a processor to execute the steps of a method according to claim 11, stored on a computer-readable medium or a carrier wave. [0073]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 7, 9, 14, 5, 17, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0316848) in view of Rosenshine (US 2016/0005075)
 	
 	Claim 4, 14: Fuchs discloses computer-implemented system according, claim 2, but does not explicitly disclose wherein said data acquiring entity is configured to obtain said unique web analytics identifier from said electronic device of said person when said person uses said electronic device to log into a computer network at said physical establishment 	However Rosenshine discloses wherein said data acquiring entity is configured to obtain [0139]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Fuchs to have included wherein said data acquiring entity is configured to obtain said unique web analytics identifier from said electronic device of said person when said person uses said electronic device to log into a computer network at said physical establishment, in order track users that login to the system and thereby capture user intent/interactions with the online component of the physical location. 

 	Claims 5, 15: Fuchs discloses computer-implemented system according to claim 1, but does not explicitly disclose wherein said data acquiring entity is configured to obtain said unique web analytics identifier  from said electronic device of said person when said person books an appointment at said physical establishment. 	However Rosenshine discloses wherein said data acquiring entity is configured to obtain said unique web analytics identifier from said electronic device of said person when said person books an appointment at said physical establishment. [0141]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Fuchs to have included wherein said data acquiring entity is configured to obtain said unique web analytics identifier  from said electronic device of said person when said person books an appointment at said physical establishment, in order to further track users who use the online component to make an appointment. 
[0131 and 0132]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Fuchs to have included wherein it comprises a presentation device configured to present information related to said person’s online behaviour to an employee of said physical establishment, in order foster employee and customer interactions and thereby encourage a better customer experience. 
	Claims 9, 19: Fuchs  discloses computer-implemented system according to, claims 1 and 11, but does not explicitly disclose wherein it comprises transmission means configured to transmit said data concerning at least one action performed by said person at said physical establishment to a web analytics company. 	However Rosenshine discloses wherein it comprises transmission means configured to transmit said data concerning at least one action performed by said person at said physical establishment to a web analytics company.[0022]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Fuchs to have included 
establishment to a web analytics company, in order to assist the first party company with monitoring analytics.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0316848) in view of Official Notice. 
 	 	Claims 3 and 13: Fuchs discloses computer-implemented system according to claim 2,  disclose wherein said data acquiring entity is configured to obtain said unique web analytics identifier from said electronic device[0019, 0021],  but does not explicitly of said person when said person uses said electronic device to obtain an electronic numbered ticket to reserve a place in a queue at said physical establishment. 	However having using an electronic device to obtain a numbered ticket to reserve a place in a queue at physical location is well known to those of ordinary skill and Official Notice is hereby taken. For example customers frequently have numbered tickets that reserve their place in a queue at a physical location at airports while traveling. Customers will use said tickets as boarding passes that has reserved their seating and flight. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of Fuchs to have included said person when said person uses said electronic device to obtain an electronic numbered ticket to reserve a place in a queue at said physical establishment, in order to give customer’s an easier method of keeping track of their ticket and a more efficient method of ticket redemption. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621